On Application for Rehearing.
Nicholls, O. J.
Among other grounds assigned by appellee for a rehearing it is urged that she had filed a motion to dismiss the appeal *423for want of jurisdiction roblone matemae, as the amount in dispute wa3 below the limit of our appellate jurisdiction. The motion did not escape our attention — it was considered by the court, though no mention was made of the fact in our judgment. Appellee must bear in mind that the appeal in this case was taken from a judgment of the District Court sustaining an exception of no cause of action. For the purposes of the trial of that exception the allegations of plaintiffs petition were taken for true, and they must also be taken for true for the purposes of the appeal taken from the judgment sustaining the exception. Matters, therefore, are not in a condition such as would justify the court in declaring that the claims and amounts for which plaintiff alleges appellee to ibe responsible are fictitious claims, ¡or for fictitious or inflated amounts. Testing our jurisdiction from the standpoint of appellant, allegations fhiat ¡the appellee is chargeable with the amounts declared on by the plaintiff in partition there is no ground for dismissing the appeal. The motion to dismiss for want of jurisdiction was not well grounded. The rehearing is refused.